

EXHIBIT 10.10
T-MOBILE US, INC.


WAIVER OF REQUIRED APPROVAL
UNDER SECTION 3.6(a) OF THE
STOCKHOLDER’S AGREEMENT (“WAIVER”)
August 7, 2013
WHEREAS, T-Mobile US, Inc. (f/k/a MetroPCS Communications, Inc., the “Company”)
and Deutsche Telekom AG (the “Stockholder”) are parties to that certain
Stockholder’s Agreement, dated as of April 30, 2013 (as may be amended from time
to time, the “Stockholder’s Agreement”). Capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to such terms in the
Stockholder’s Agreement.


WHEREAS, pursuant to Section 3.6(a) of the Stockholder’s Agreement, the
Stockholder has agreed not to, and to cause the Stockholder Designees then
serving as directors of the Company not to, support, enter into, or vote in
favor of any transaction between, or involving both (a) the Company and (b) the
Stockholder or an Affiliate of the Stockholder (a “Controlling Stockholder
Transaction”), unless such Controlling Stockholder Transaction is approved by a
majority of the members of the Board of Directors of the Company (the “Board”),
which majority must include a majority of the Non-Affiliated Directors (the
“Required Approval”).


WHEREAS, the Company and the Stockholder have recognized that, due to the
frequency of Board meetings, the other demands placed on the Board, and the
business needs of the Company and the Stockholder or their respective
Affiliates, it may be impracticable to submit every Controlling Stockholder
Transaction to the Board for the Required Approval.


WHEREAS, the Company and the Stockholder have determined that it would be in
their respective best interests for the parties to establish a more efficient
means of reviewing and approving Controlling Stockholder Transactions under the
Stockholder’s Agreement.
WHEREAS, the Related Person Transaction Policy of the Company (the “RPT Policy”)
sets forth certain requirements for the review and approval by the Audit
Committee of the Board (the “Audit Committee”) and/or the Board of any
transaction, arrangement or relationship in which (a) the Company is or will be
a participant; (b) any “related person,” which includes any person who owns more
than 5% of the Company’s common stock (including such stockholder’s affiliates),
has or will have a direct or indirect material interest; and (c) the aggregate
amount involved exceeds, or may be expected to exceed, $120,000 (the “Dollar
Amount Requirement”).
WHEREAS, pursuant to its charter, the Audit Committee must be composed of three
or more directors, each of whom must satisfy the independence requirements
established by the



--------------------------------------------------------------------------------



Board, the New York Stock Exchange, the Securities and Exchange Commission, and
any other regulations applicable to the Company from time to time.
WHEREAS, as of the date hereof, all of the members of the Audit Committee are
Non-Affiliated Directors, and it is expected that the Audit Committee will
continue to be composed solely of Non-Affiliated Directors.
NOW, THEREFORE, each of the Company and the Stockholder hereby waives the
Required Approval with respect to (a) any Controlling Stockholder Transaction
below the Dollar Amount Requirement; (b) any Controlling Stockholder Transaction
meeting the Dollar Amount Requirement that has been unanimously approved by the
Audit Committee (an “Approved Transaction”); and (c) any amendment or
modification to, extension of, waiver of, or statement of work under, an
Approved Transaction that has been approved by a majority of the Audit
Committee.
This Waiver shall remain in effect until the the Company (by the affirmative
vote of a majority of the Board, including a majority of the Non-Affliated
Directors) and the Stockholder mutually agree to terminate the Waiver.
[Signature Page Follows]



- 2 -    

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Company and the Stockholder has executed this
Waiver as of the date first above written.
T-MOBILE US, INC.


By:     /s/ David A. Miller        
Name:     David A. Miller        
Title:     Executive Vice President, General
Counsel and Secretary        


DEUTSCHE TELEKOM AG


By:    /s/ Uli Kühbacher            
Name:     Dr. Uli Kühbacher        
Title:     Vice President        




By:    /s/ Axel Lützner        
Name:     Dr. Axel Lützner        
Title:     Vice President        



SIGNATURE PAGE TO WAIVER